DETAILED ACTION
This is the second Office Action regarding application number 17/070,178, filed on 10/14/2020, which claims foreign priority to JP 2019-188385, filed on 10/15/2019.
This action is in response to the Applicant’s Response received 05/24/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claims 1-8 are currently pending.
Claims 1-3 and 5-8 are amended.
Claims 3, 7, and 8 are withdrawn.
Claims 1, 2, and 4-6 are examined below.
The rejection of claims 1, 2, and 4-6 under 35 U.S.C. § 112 has been withdrawn in light of the Applicant’s amendments.
No claim is allowed.

Response to Arguments
The Applicant’s arguments received 05/24/2022 have been carefully considered but they are moot in light of the applicant’s amendments.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over TAKANORI (JP 2001-267603 A, English machine translation provided) in view of HAN (US 2018/0287248 A1) and O’CONCHUBHAIR (“Integration of Antennas and Solar Cells for Low Power Wireless Systems”).
Regarding claim 1, TAKANORI teaches a solar panel comprising:
a plurality of cells arranged within a ring-shaped member (the entire watch is generally construed as the ring-shaped member since it is circular),
wherein a space within the ring-shaped member defines (the entire space illustrated in Figs. 16 and 18 show the “space”):
a light transmissive power generation region in a central region in a diameter direction of the ring-shaped member; and a periphery power generation region in a periphery of the light transmissive power generation region (see annotated Fig. 18 below illustrating the two claimed regions selected by the examiner),
wherein a first cell of the plurality of cells is arranged on one end side in the diameter direction of the ring-shaped member, the first cell comprising:
thin line power generators arranged in the light transmissive power generation region, wherein the thin line power generators are configured to extend in an extending direction, wherein each of the thin line power generators are arranged in parallel in a direction substantially orthogonal to the extending direction (see that a plurality of thin line power generators are arranged within the light transmissive power generation region illustrated in annotated Fig. 18, arranged in the directions recited); and
a portion arranged in the periphery power generation region (a portion of these first cells also extend into the periphery power generation region, annotated Fig. 18), and
wherein a second cell of the plurality of cells is arranged on an other end side in the diameter direction of the ring-shaped member in the periphery power generation region and not in the light transmissive power generation region (there are arranged entirely within the periphery power generation region at least one other solar cell, annotated Fig. 18).

    PNG
    media_image1.png
    228
    242
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    699
    832
    media_image2.png
    Greyscale

TAKANORI does not disclose expressly that the ring-shaped member resonates with radio waves of a frequency.
HAN teaches a ring-shaped member (electrically conductive bezel) arranged around a watch face and resonating with radio waves of a frequency.

    PNG
    media_image3.png
    776
    493
    media_image3.png
    Greyscale

O’CONCHUBHAIR provides an exhaustive discussion of the various methods of combining radio antennas with conductors of solar cells, and describes numerous benefits of such modifications. Benefits include the ability to scavenge energy to power “on body devices.” (pg. 1).

    PNG
    media_image4.png
    364
    645
    media_image4.png
    Greyscale

It would have been obvious to a skilled artisan to modify TAKANORI and incorporate a ring-shaped member around the watch face and resonating with radio waves of a frequency as taught by HAN to provide radio communication functionality such as GPS or wifi (HAN, para. 1).
It would have been obvious to skilled artisans to modify TAKANORI and incorporate a radio antenna within a collection of solar cell electrodes/conductors as taught by O’CONCHUBHAIR in order to power wearable devices, such as a body worn timepiece. “Implementing solar cells or panels of solar cells alongside antennas on a device has been identified as a potential area for miniaturisation, where the integration of solar and antenna technologies can reduce weight and the combined surface area.” (O’CONCHUBHAIR, pg. 99).

Regarding claim 2, the combination of TAKANORI, HAN, and O’CONCHUBHAIR teaches or would have suggested the solar panel according to claim 1, wherein the light transmissive power generation region is connected to a cell among the cells in the periphery power generation region on the one end side in the diameter direction of the ring-shaped member, via a portion of the composite cell in the periphery power generation region (annotated TAKANORI, Fig. 18 below illustrates that in a periphery area that the central cells are connected to a periphery cell).

    PNG
    media_image5.png
    509
    485
    media_image5.png
    Greyscale


Regarding claim 4, the combination of TAKANORI, HAN, and O’CONCHUBHAIR teaches or would have suggested the solar panel according to claim 3, wherein the light transmissive power generation region is divided along the extending direction of the thin line power generators (the region, generally interpreted, can be divided in half along the extending direction of the thin line power generators, as shown in annotated TAKANORI, Fig. 18).

    PNG
    media_image6.png
    509
    485
    media_image6.png
    Greyscale


Regarding claim 5, the combination of TAKANORI, HAN, and O’CONCHUBHAIR teaches or would have suggested the solar panel according to claim 1, wherein the cells are divided evenly such that the cells have a same power generation amount (the region, generally interpreted, can be divided in half along the extending direction of the thin line power generators, as shown in annotated TAKANORI, Fig. 18; and the examiner concludes that this dividing line produces symmetry, and thus will create two cell subsets that produce equal power generation amounts).

    PNG
    media_image6.png
    509
    485
    media_image6.png
    Greyscale


Regarding claim 6, the combination of TAKANORI, HAN, and O’CONCHUBHAIR teaches or would have suggested the solar panel according to claim 1, but does not disclose expressly that cells arranged in the periphery power generation region among the cells are connected such that an electric charge moves along the circumferential direction of the ring-shaped member which functions as an antenna. It would have been obvious to a skilled artisan to further modify TAKANORI to make integral the solar cell electrodes and ring-shaped electrical conductor as the use of a one-piece construction would be merely a matter of obvious engineering choice. MPEP 2144.04(V)(B). O’CONCHUBHAIR also directs skilled artisans to combine an antenna and solar cells (“the integration of solar and antenna technologies can reduce weight and the combined surface area”).
The examiner notes that it is well-established that one of ordinary skill in the art is not a mindless worker capable only of rotely performing tasks from explicit instructions, but is instead a person of ordinary creativity and skill capable of critical thinking and technical analysis. See KSR, 550 U.S. at 421 (“A person of ordinary skill is also a person of ordinary creativity, not an automaton.”); see also In re Sovish, 769 F.2d 738, 743 (Fed. Cir. 1985) (presuming skill on the part of one of ordinary skill in the art); see MPEP 2141.03. The examiner concludes that skilled artisans possess the creativity and skill require to produce the necessary modifications to arrive at the claimed features.


Conclusion
No claim is allowed.
The Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  The Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721